DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 (fig. 4), modification A2 (figs. 8, 9), claims 1-7, 9-14, 16-18 readable thereon in the reply filed on 8/11/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first bridge metal pattern is over the second signal line and the compensation line” as recited at lines 16-17 of claim 1 and “wherein the second bridge metal pattern is over the second signal line and the compensation line” as recited at lines 18-19 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong et al. (US 7,821,040; hereinafter “Seong”).
Re claim 1: Seong teaches (e.g. figs. 4, 5, 10A, 10B) a light-emitting display device comprising: a substrate (10) on which a display area (display area 200; e.g. column 4, line 57) and a non-display area (non-display area 300; e.g. column 4, line 59) are defined, wherein the display area (200) comprises a first area (area of second from right column of pixels fig. 4; hereinafter “1A”) and a second area (area of far right column of pixels of fig. 4; hereinafter “2A”), and a plurality of pixels (100) is in the display area (200); a first signal line (second from right line 75; hereinafter “1SL”) on the substrate (10) in the first area (1A); a second signal line (furthest right line 75; hereinafter “2SL”) on the substrate in the second area (2A); a compensation line (110b) 100) in the non-display area (300) and electrically connected to the second signal line (2SL); and a bridge pattern (130B) over the second signal line (2SL) and the compensation line (110b) in the non-display area (300) and electrically connecting the second signal line (2SL) with the compensation line (110b), wherein the first signal line (1SL) and the second signal line (2SL) are configured to provide signals to the plurality of pixels (100), wherein the bridge pattern (130B) comprises a first bridge metal pattern (portion of 130 in contact hole 151; hereinafter “1BMP”), a second bridge metal pattern (portion of 130 in contact hole 152; hereinafter “2BMP”), and a third bridge metal pattern (portion of 130 which connects 1BMP and 2BMP; hereinafter “3BMP”), wherein the first bridge metal pattern (1BMP) is over the second signal line (2SL) and the compensation line (110b) and electrically connected to the second signal line (2SL), wherein the second bridge metal pattern (2BMP) is over the second signal line (2SL) and the compensation line (110b) and electrically connected to the compensation line (110b), and wherein the third bridge metal pattern (3BMP) is over the first bridge metal pattern (1BMP) and the second bridge metal pattern (2BMP) and electrically connects the first bridge metal pattern (1BMP) with the second bridge metal pattern (2BMP).
Re claim 2: Seong teaches the light-emitting display device of claim 1, further comprising: a first insulating layer (30) disposed between the bridge pattern (130B) and the compensation line (110b).
Re claim 3: Seong teaches the light-emitting display device of claim 2, further comprising: a second insulating layer (80) disposed on the first bridge metal pattern (1BMP) and the second bridge metal pattern (2BMP), wherein the third bridge metal pattern (3BMP) is disposed on the second insulating layer (80), and wherein the second 80) is disposed between the third bridge metal pattern (3BMP) and the first bridge metal pattern (1BMP).
Re claim 4: Seong teaches the light-emitting display device of claim 2, further comprising: a third insulating layer (80) disposed on the first signal line (1SL) and the second signal line (2SL), wherein the compensation line (120) is disposed on the third insulating layer (80), and wherein the third insulating layer (80) is disposed between the compensation line (120) and the first signal line (1SL as shown in fig. 10B).
Re claim 5: Seong teaches the light-emitting display device of claim 1, wherein each of the pixels (100) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein the third bridge metal pattern (3BMP) is made of a same material (transparent conductive layer is formed into bridge electrodes 130, 140 and pixel electrode 100 in same masking process; e.g. column 11, lines 24-25) as an electrode (100) of the light-emitting element (LEE).
Re claim 6: Seong teaches the light-emitting display device of claim 1, wherein each of the pixels (100) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein the light-emitting display device further comprises a planarization layer (80) disposed between the light-emitting element (LEE) and the third bridge metal pattern (3BMP).
Re claim 11: Seong teaches the light-emitting display device of claim 1, wherein the second area (2A) is extended from the first area (1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong as applied to claim 1 above, and further in view of Lai et al. (US PGPub 2007/0080433; hereinafter “Lai”).
Re claim 7: Seong teaches substantially the entire structure as recited in claim 1 except explicitly teaching the light-emitting display device further comprising a compensation metal pattern over the compensation line in the non-display area and overlapping with the compensation line.
Lai teaches (e.g. fig. 3) compensation metal pattern (capacitance compensating devices 241-247; e.g. paragraph 20) over the compensation line (compensating sections 23’1-23’7; e.g. paragraph 20) in the non-display area and overlapping with the compensation line (23’1-23’7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the capacitance compensation devices as taught by Lai in the device of Seong in order to have the predictable result of reducing difference in RC delays between adjacent signal lines (see paragraph 20 of Lai).
Re claim 9: Seong in view of Lai teaches the light-emitting display device of claim 7, wherein each of the pixels (100 of Seong) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein a voltage applied to the compensation metal pattern (241-247 of Lai) is equal to a supply voltage applied to the light-emitting element (LEE).
Re claim 10: Seong in view of Lai teaches the light-emitting display device of claim 1, wherein the signals are gate signals (the compensation devices 241-247 of Lai are applicable to both data lines and gate lines).

Claims 12-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong in view of Lai et al. (US PGPub 2007/0080433; hereinafter “Lai”).
Re claim 12: Seong teaches (e.g. figs. 4, 5, 10A, 10B) a light-emitting display device comprising: a substrate (10) on which a display area (display area 200; e.g. column 4, line 57) and a non-display area (non-display area 300; e.g. column 4, line 59) are defined, wherein the display area (200) comprises a first area (area of second from right column of pixels fig. 4; hereinafter “1A”) and a second area (area of far right column of pixels of fig. 4; hereinafter “2A”), and a plurality of pixels (100) is in the display area (200); a first signal line (second from right line 75; hereinafter “1SL”) on the substrate (10) in the first area (1A); a second signal line (furthest right line 75; hereinafter “2SL”) on the substrate (10) in the second area (2A); a compensation line (110b) on the substrate (10) in the non-display area (300) and electrically connected to the second signal line (2SL); a first insulating layer (30) over the first signal line (1SL), the second signal line (2SL), and the compensation line (110B); a first bridge metal pattern (portion of 130 in contact hole 151; hereinafter “1BMP”) on the first insulating 30) in the non-display area (300) and electrically connected to the second signal line (2SL); a second bridge metal pattern (portion of 130 in contact hole 152; hereinafter “2BMP”) on the first insulating layer (30) in the non-display area (300) and electrically connected to the compensation line(110B); a second insulating layer (80) on the first bridge metal pattern (1BMP) and the second bridge metal pattern (2BMP); and a third bridge metal pattern (portion of 130 which connects 1BMP and 2BMP; hereinafter “3BMP”) on the second insulating layer (80) in the non-display area (300) and electrically connected to the first bridge metal pattern (1BMP) and the second bridge metal pattern (2BMP), wherein the first signal line (1SL) and the second signal line (2SL) are configured to provide signals to the plurality of pixels (100).
Seong is silent as to explicitly teaching a compensation metal pattern on the first insulating layer in the non-display area and overlapping with the compensation line.
Lai teaches (e.g. fig. 3) a compensation metal pattern (capacitance compensating devices 241-247; e.g. paragraph 20) on the first insulating layer (30 of Seong) in the non-display area (300 of Seong) and overlapping with the compensation line (compensating sections 23’1-23’7; e.g. paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the capacitance compensation devices as taught by Lai in the device of Seong in order to have the predictable result of reducing difference in RC delays between adjacent signal lines (see paragraph 20 of Lai).
Re claim 13: Seong teaches the light-emitting display device of claim 12, wherein the compensation line (110B) is arranged on a different layer from a layer on which the first signal line (1SL) and the second signal line (2SL) are arranged.
Re claim 14: Seong in view of Lai teaches the light-emitting display device of claim 12, wherein the compensation metal pattern (241-247 of Lai) overlaps with the compensation line (110B of Seong) in the non-display area (300 of Seong).
Re claim 16: Seong in view of Lai teaches the light-emitting display device of claim 14, wherein each of the pixels (100 of Seong) comprises a light-emitting element (pixel electrode 100 is provided with light emission material since the device is a display; hereinafter “LEE”), wherein a voltage applied to the compensation metal pattern (241-247 of Lai) is equal to a supply voltage applied to the light-emitting element (LEE).
Re claim 17: Seong in view of Lai teaches the light-emitting display device of claim 12, wherein the signals are gate signals (the compensation devices 241-247 of Lai are applicable to both data lines and gate lines).
Re claim 18: Seong teaches the light-emitting display device of claim 12, wherein the second area (2A) is extended from the first area (1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822